Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 1 of 32 PageID #: 278



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND




     KENNETH FITCH and
     ESTATE OF DIANNE L. FITCH,

            Plaintiffs,
                                                              C.A. No. 1:18-cv-00214-JJM-PAS
     v.

     FEDERAL HOUSING FINANCE
     AGENCY,
     FEDERAL NATIONAL
     MORTGAGE ASSOCIATION,
     WELLS FARGO BANK, N.A.,
     HARMON LAW OFFICES, P.C., and
     266 PUTNAM AVENUE, LLC,

            Defendants.


          HARMON LAW OFFICES, P.C.’S MEMORANDUM IN SUPPORT OF ITS
                      RENEWED MOTION TO DISMISS

            Defendant Harmon Law Offices, P.C. (“Harmon”) provides this memorandum of

     law in support of its renewed motion to dismiss. Of the eight counts set forth in the

     complaint, only Count VI (violation of the FDCPA) is directed at Harmon. For the

     reasons set forth herein, the complaint should be dismissed as to Harmon because

     plaintiffs have not plausibly alleged that they have been the subject of collection activity

     on a consumer debt, have not plausibly alleged that Harmon is a debt collector with

     regard to its representation of the mortgagee in non-judicial foreclosure proceedings, and

     have not plausibly alleged that Harmon has engaged in prohibited conduct. Moreover, to

     the extent the Estate intends to bring forward any claims that Dianne L. Fitch,
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 2 of 32 PageID #: 279



     individually, was the victim of FDCPA violations during her lifetime, those claims are

     barred by the FDCPA’s one year statute of limitations.

                                         RELEVANT FACTS

         For the purposes of this motion to dismiss, the following relevant facts are taken from

     plaintiff’s complaint or are otherwise appropriately inferred from the record:

         1. On or about December 31, 2009, Dianne L. Fitch executed a note evidencing a

             $96,648.00 loan. Complaint, ¶ 48.

         2. Mr. Fitch was not a party to the loan transaction and did not sign the note.

             Complaint, ¶ 48. A copy of the referenced note is attached as Exhibit 1.

         3. On or about December 31, 2009, Ms. Fitch executed a mortgage pledging her

             property at 73 Kay Street, Cumberland, Rhode Island as security for the note.

             Complaint, ¶ 48.

         4. At the time the mortgage was granted, Ms. Fitch was the sole owner of the

             property and only Ms. Fitch executed the mortgage as mortgagor.1 Complaint, ¶

             48; a copy of the mortgage is attached as Exhibit 2.

         5. On April 7, 2014, Ms. Fitch passed away. Complaint, ¶ 13.

         6. At some point thereafter, the loan went into default for non-payment and on or

             about March 31, 2017, Wells Fargo referred Ms. Fitch’s account to Harmon to

             “exercise the statutory power of sale and foreclose on [the property].” Complaint,

             ¶ 52.

         7. On April 20, 2017, on behalf of its client, Harmon sent a notice of foreclosure sale

             regarding the property. Complaint, ¶ 53 and Complaint Exhibit D.


     1
       Mr. Fitch appears to have executed the mortgage, but only in his capacity as “non vested spouse,”
     presumably as a requirement of the lender to relinquish any homestead rights.

                                                     2
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 3 of 32 PageID #: 280



         8. Plaintiffs allege that they never received any notice of mediation in accordance

             with RIGL 34-27-3.2.2 Complaint, ¶ 54-55.

         9. On July 28, 2017, the property was sold at foreclosure auction. Complaint, ¶ 56.

         10. On December 15, 2017, Mr. Fitch was appointed administrator of the estate. A

             copy of the appointment is attached as Exhibit 3.

                                         STANDARD OF REVIEW

             “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

     sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

     face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (quoting Bell Atlantic, 550 U.S. at 570). “A

     claim has facial plausibility when the plaintiff pleads factual content that allows the court

     to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

     Id. “[A] plaintiff . . . is . . . required to set forth factual allegations, either direct or

     inferential, respecting each material element necessary to sustain recovery under some

     actionable legal theory.” Era v. Morton Cmty. Bank, 8 F. Supp. 3d 66, 69 (D.R.I. 2014)

     (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st. Cir. 1988)).

             Even though the Court is required to view well-pleaded facts in the in the light

     most favorable to plaintiffs, “[t]he court’s assessment of the pleadings is context-specific,

     requiring the court ‘to draw on its judicial experience and common sense.’... Where the

     well-pleaded facts do not permit the court to infer more than the mere possibility of

     misconduct, the complaint has alleged—but has not shown—that the pleader is entitled to

     2
       There is no reason plaintiffs would have received 3.2 notices as they were not entitled to mediation.
     Pursuant to 34-27-32.2, mediation is available to the mortgagor. For the purposes of 34-27-3.2, a
     mortgagor is the person who signed the mortgage to secure the debt (Ms. Fitch only). Under the statute, the
     right to mediation only inures to the heirs of the mortgagor if (a) the heir occupies the property as his
     primary residence AND (b) the heir has record title or an administrator of the mortgagor’s estate has been
     appointed. Mr. Fitch did not have record title and was not appointed as administrator of the Estate until
     December 15, 2017—more than four months after the foreclosure sale had occurred. Since he did not meet
     both criteria, Mr. Fitch was not entitled to mediation.

                                                         3
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 4 of 32 PageID #: 281



     relief.” Mayfields v. Fair Isaac Corp., 2015 WL 566444 (D.R.I., Feb.10, 2015), citing

     Camilo v. Nieves, Civ. No. 10–2150 (DRD), 2013 WL 6632801, *6 (D.P.R. Dec. 16,

     2013) (quoting Iqbal, 556 U.S. at 680) (internal quotations and alterations omitted).

               A plaintiff seeking to recover under the FDCPA must plead facts sufficient to

     show that: “(1) they have been the object of collection activity arising from a consumer

     debt; (2) the defendant attempting to collect the debt qualifies as a ‘debt collector’ under

     the Act; and (3) the defendant has engaged in a prohibited act or has failed to perform a

     requirement imposed by the [Act].” Moore v. Mort. Elec. Reg. Sys., Inc., 848 F.Supp.2d

     107, 124 (D.N.H. 2012).       Because plaintiffs’ complaint does not allege facts that

     plausibly satisfy these elements, Harmon is entitled to dismissal.

        I.        Plaintiffs have not plausibly alleged that they have been the object of
                  collection activity arising from a consumer debt.

               The FDCPA provides a cause of action for “consumers” injured by prohibited

     practices in the collection of “debt.” Both the term “consumer” and the term “debt” are

     defined under the FDCPA.        Under the FDCPA, “[t]he term ‘consumer’ means any

     natural person obligated or allegedly obligated to pay a debt.” 15 U.S.C. 1692a(3).

     (Emphasis added.) Under the FDCPA, “[t]he term ‘debt’ means any obligation or alleged

     obligation of a consumer ….” 15 U.S.C. 1692a(5). (Emphasis added.)

               Although the FDCPA does not further define the term “natural person,” the

     common understanding of that term is of a living, human being, as distinguished from

     “legal persons,” which is commonly understood to include organizations, corporations,

     estates or other that might otherwise be recognized at law. See Black’s Law Dictionary

     (6th ed. 1990)(Person. In general usage, a human being (i.e. natural person))(emphasis

     added).


                                                  4
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 5 of 32 PageID #: 282



              Here, the plaintiff Estate of Dianne L. Fitch is not a natural person, thus not a

     consumer as defined under the FDCPA, and thus the mortgage debt complained of cannot

     be an obligation of a consumer. Because the Estate is not a consumer, it has no standing

     to sue as a consumer under the FDCPA. Because the mortgage debt is not a debt of a

     consumer, the debt at issue here is not governed by the FDCPA at all.

              Similarly, although the plaintiff Mr. Fitch is a natural person, he is still not a

     consumer under the FDCPA because he is not obligated to pay the mortgage debt. Mr.

     Fitch did not sign the note, or grant a mortgage on property he owned, securing the note

     in any capacity obligating himself to repay the loan, nor is there any allegation in the

     complaint that Mr. Fitch is obligated to repay the loan. Because Mr. Fitch is not a

     consumer, he has no standing to sue as a consumer under the FDCPA. Because the

     mortgage debt is not a debt of a consumer, the debt at issue here is not governed by the

     FDCPA at all.

              Whether or not Harmon’s activity—as attorneys representing their client in

     foreclosure of a voluntary mortgage lien—qualifies as debt collection activity (which

     Harmon denies), the fact of the matter is that the mortgage at issue is not a consumer debt

     because neither plaintiff is a consumer as defined by the FDCPA and because the

     mortgage loan at issue is not a debt as defined by the FDCPA.

              As a result, plaintiffs have not plausibly alleged that they have been the object of

     collection activity by Harmon arising from consumer debt. Plaintiffs’ complaint as to

     Harmon must be dismissed.

        II.      Plaintiffs have not plausibly alleged that Harmon is a debt collector for
                 the purposes of plaintiffs’ 15 U.S.C. 1692e claim, as the allegations
                 against Harmon relate solely to foreclosure of a mortgage.



                                                   5
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 6 of 32 PageID #: 283



            Plaintiff’s claim that Harmon      violated Section 1692e of the FDCPA.         This

     section relates to prohibited conduct of defined “debt collectors”. However, as the

     complaint alleges, Harmon’s actions were limited to the representation of Fannie Mae in

     the enforcement of a security interest on the plaintiffs’ property. Plaintiffs make clear in

     their complaint that their allegations against Harmon factually concern communications

     and conduct leading up to and regarding “non-judicial foreclosure to effect dispossession

     of the Plaintiff of his property ….” Count VI expressly alleges violation of 15 U.S.C.

     1692e(5) of the FDCPA, but “an enforcer of a security interest is only subject to §

     1692f(6) and not to any other section of the FDCPA.” As was recently found by the

     Unites State Supreme Court, such conduct does not satisfy the definition of debt collector

     for the purposes of plaintiffs’ Section 1692e claim. Obduskey v. McCarthy & Holthus

     LLP, 139 S.Ct. 1029, 1031 (U.S., 2019)(“In our view, the last sentence does (with its §

     1692f(6) exception) place those whose “principal purpose ... is the enforcement of

     security interests” outside the scope of the primary “debt collector” definition, §

     1692a(6), where the business is engaged in no more than the kind of security-interest

     enforcement at issue here—nonjudicial foreclosure proceedings.”).           The Obduskey

     decision is controlling on this issue, therefore the complaint must be dismissed. “[B]ut

     for §1692f(6), those who engage in only nonjudicial foreclosure proceedings are not debt

     collectors within the meaning of the Act.” Obduskey v. McCarthy & Holthus LLP, 139

     S.Ct. at 1038.

            Harmon was not collecting a debt, but was merely enforcing its client’s security

     interest in the property. Because Harmon was merely enforcing a security interest in this




                                                  6
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 7 of 32 PageID #: 284



     matter, it was not acting as a debt collector for the purposes of Sections 1692e. Plaintiffs’

     complaint against Harmon must be dismissed.

        III.      Plaintiffs have not plausibly alleged that Harmon has engaged in
                  prohibited conduct under the FDCPA.

               Plaintiffs baldly allege that Harmon violated 15 U.S.C. 1992e(5) by threatening to

     take legal action which it could not take, but there are no factual allegations supporting

     that conclusion. See Rowe v. Seterus, Inc., 2017 WL 1396016, slip opinion, (D.Mass.

     2017)(complaint against Harmon by heirs of debtor dismissed: “the complaint contains

     no plausible allegations that Harmon threatened anyone with arrest, imprisonment,

     garnishment, attachment or any other action that could not be legally taken”).

               Nor have plaintiffs alleged any collection activity by Harmon.           The only

     correspondence or other communication plaintiffs allege to have received from Harmon

     was an April 20, 2017 notice of foreclosure sale (attached to plaintiffs’ complaint as

     pages 5-9 of ECF Document 1-4).           That notice merely advises of the date of the

     scheduled foreclosure sale. There is factual allegation of any demand for payment of a

     debt.

               Because plaintiffs have not plausibly alleged that Harmon has engaged in

     prohibited conduct under the FDCPA, plaintiffs’ complaint against Harmon must be

     dismissed.

        IV.       To the extent the plaintiffs seek to assert claims on behalf of Dianne L.
                  Fitch, individually, those claims are barred by the one year statute of
                  limitations under the FDCPA.

               Given that neither plaintiff in this action has standing to assert FDCPA claims for

     themselves, to the extent that plaintiffs seek to assert claims on behalf of Dianne L. Fitch,




                                                    7
Case 1:18-cv-00214-JJM-PAS Document 42-1 Filed 06/05/19 Page 8 of 32 PageID #: 285



     those claims would be barred by the one year statute of limitations under the act. See 15

     U.S.C. 1692k(d).

            Ms. Fitch passed away on April 7, 2014. There are no allegations of any conduct

     by Harmon within the one year period prior to Ms. Fitch’s passing. The complaint in this

     action was not filed until April 19, 2018, more than 4 years after Ms. Fitch died.

            Whether or not the plaintiffs are attempting to assert individual claims on behalf

     of Ms. Fitch, any such claims would be time barred.

                                           CONCLUSION

            For the foregoing reasons, Harmon requests that plaintiffs’ claims against Harmon

     be dismissed.

                                                           Respectfully submitted,
                                                           DEFENDANT
                                                           HARMON LAW OFFICES, P.C.,
                                                           By its attorney,

                                                           /s/ Thomas J. Walsh
                                                            Thomas J. Walsh, #5697
                                                            HARMON LAW OFFICES, P.C.
                                                            150 California Street
                                                            Newton, MA 02458
                                                            Telephone: (617) 558-0738
                                                            Fax: (617) 243-4038
     Dated: June 4, 2019                                    twalsh@harmonlaw.com

                                  CERTIFICATE OF SERVICE

             I, Thomas J. Walsh, hereby certify that on June 4, 2019 a true and accurate copy
     of this document was filed through the Court’s ECF system and will be sent
     electronically to the registered participants as identified on the Notice of Electronic Filing
     (NEF).



                                                           Thomas J. Walsh
                                                           Thomas J. Walsh


                                                   8
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 9
                                                             1 of 32
                                                                  24 PageID #: 286
                                                                               168
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page10
                                                             2 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:169
                                                                             287
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page11
                                                             3 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:170
                                                                             288
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page12
                                                             4 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:171
                                                                             289
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page13
                                                             5 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:172
                                                                             290
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page14
                                                             6 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:173
                                                                             291
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page15
                                                             7 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:174
                                                                             292
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page16
                                                             8 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:175
                                                                             293
Case
Case1:18-cv-00214-JJM-PAS
     1:18-cv-00214-JJM-PAS Document
                           Document42-1
                                    17-1 Filed
                                         Filed06/05/19
                                               06/25/18 Page
                                                        Page17
                                                             9 of
                                                               of24
                                                                  32PageID
                                                                    PageID#:
                                                                           #:176
                                                                             294
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 18
                                                             10 of 32
                                                                   24 PageID #: 295
                                                                                177
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 19
                                                             11 of 32
                                                                   24 PageID #: 296
                                                                                178
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 20
                                                             12 of 32
                                                                   24 PageID #: 297
                                                                                179
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 21
                                                             13 of 32
                                                                   24 PageID #: 298
                                                                                180
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 22
                                                             14 of 32
                                                                   24 PageID #: 299
                                                                                181
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 23
                                                             15 of 32
                                                                   24 PageID #: 300
                                                                                182
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 24
                                                             16 of 32
                                                                   24 PageID #: 301
                                                                                183
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 25
                                                             17 of 32
                                                                   24 PageID #: 302
                                                                                184
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 26
                                                             18 of 32
                                                                   24 PageID #: 303
                                                                                185
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 27
                                                             19 of 32
                                                                   24 PageID #: 304
                                                                                186
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 28
                                                             20 of 32
                                                                   24 PageID #: 305
                                                                                187
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 29
                                                             21 of 32
                                                                   24 PageID #: 306
                                                                                188
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 30
                                                             22 of 32
                                                                   24 PageID #: 307
                                                                                189
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 31
                                                             23 of 32
                                                                   24 PageID #: 308
                                                                                190
Case 1:18-cv-00214-JJM-PAS Document 42-1
                                    17-1 Filed 06/05/19
                                               06/25/18 Page 32
                                                             24 of 32
                                                                   24 PageID #: 309
                                                                                191
